ON REHEARING
WATKINS, Judge.
The statute that we based our award of attorney’s fees upon, LSA-R.S. 42:1451, was declared to be unconstitutional under the Louisiana Constitution of 1974 in the case In re Appeal of Brisset, 436 So.2d 654 (La.App. 1st Cir.1983). Accordingly, the award of attorney’s fees in the present case can be no greater than the maximum sum provided by Rule 13.35 of the Louisiana Civil Service Commission which is $500.00.
We therefore amend our judgment to reduce the sum awarded to Blaz Z. Toups as attorney’s fees to $500.00. In all other respects our original judgment is reinstated.
JUDGMENT AMENDED AND REINSTATED.